     Case 3:20-cv-01746-BAS-AHG Document 31 Filed 05/07/21 PageID.213 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    LISA LEONARD,                                     Case No.: 3:20-cv-1746-BAS-AHG
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13    v.                                                MOTION TO AMEND
                                                        SCHEDULING ORDER TO EXTEND
14    EXPERIAN INFORMATION
                                                        FACT DISCOVERY DEADLINE
      SOLUTIONS,INC., et al.,
15
                                    Defendants.         [ECF No. 30]
16
17
18         This matter comes before the Court on the parties’ Joint Motion to Amend the
19   Scheduling Order re Fact Discovery Deadline Due to Unexpected Medical Leave. ECF No.
20   30. The parties request that the fact discovery deadline in this matter be extended from
21   May 28, 2021 to June 28, 2021.
22         Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for good cause
23   and with the judge’s consent.” “Good cause” is a non-rigorous standard that has been
24   construed broadly across procedural and statutory contexts. Ahanchian v. Xenon Pictures,
25   Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on the diligence
26   of the party seeking to amend the scheduling order and the reasons for seeking
27   modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
28   “[T]he court may modify the schedule on a showing of good cause if it cannot reasonably

                                                    1
                                                                             3:20-cv-1746-BAS-AHG
     Case 3:20-cv-01746-BAS-AHG Document 31 Filed 05/07/21 PageID.214 Page 2 of 2



1    be met despite the diligence of the party seeking the extension.” Fed. R. Civ. P. 16, advisory
2    committee’s notes to 1983 amendment. Therefore, “a party demonstrates good cause by
3    acting diligently to meet the original deadlines set forth by the court.” Merck v. Swift
4    Transportation Co., No. CV-16-01103-PHX-ROS, 2018 WL 4492362, at *2 (D. Ariz.
5    Sept. 19, 2018).
6          Here, the parties explain that counsel for Defendants was forced to take an
7    unexpected medical leave beginning April 27, 2021, and the earliest she is expected to
8    return from the leave is May 15, 2021. ECF No. 30 at 2. As a result, two depositions
9    currently scheduled for Defendants on May 13 and May 20, 2021 will have to be
10   rescheduled. Id. The parties are working together to reschedule the depositions for some
11   time next month, necessitating a modest extension of the fact discovery deadline.
12         The Court finds the parties have shown good cause to GRANT the joint motion.
13   Accordingly, all fact discovery shall be completed by all parties by June 28, 2021.
14   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
15   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
16   time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
17   into account the times for service, notice and response as set forth in the Federal Rules of
18   Civil Procedure.
19         All other dates, deadlines, and requirements in the Scheduling Order (ECF No. 20)
20   remain in place.
21         IT IS SO ORDERED.
22
23   Dated: May 7, 2021
24
25
26
27
28

                                                   2
                                                                                3:20-cv-1746-BAS-AHG
